DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
	Information disclosure statement filed 9/02/2020 has been considered.

Response to Amendment
	Claim amendment filed 3/02/2021 has been entered. All pending claims have been carefully reconsidered in view of the amendment.
	Upon further consideration, the examiner respectfully submits that the newly added claim limitations do not put the pending claims in condition for allowance. As such, a new ground of claim rejection is advanced in this office action in response to the claim amendment. Since the new ground of rejection was necessitated by the claim amendment, this office action is made final.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 1-7, 9, 11, 17-18, 25, 27-28, 29-31  is/are rejected under 35 U.S.C. 103 as being unpatentable over “Effect of loss on multiplexed single photon sources” by Bonneau et al. (hereinafter “Bonneau”).
	As per claim 1, 29, BONNEAU discloses a device (an on-demand single-photon MUX source device; page 1, abstract; page 6, figure 3a, section 3.2), comprising: a plurality of first switches, each first switch in the plurality of first switches including a plurality of first channels (a plurality of first switches, each being a 2X2 switch and so having a plurality of first channels; page 5, section 3.1; page 6, figure 3a, section 3.2), wherein each first switch is configured to shift 
	However, BONNEAU discloses the use of 2X2 switch as discussed above, instead of plurality of first and second channels including three channels. On the other hand, the use of three channels such as 3X3 switch is well known and common in the optical switching device art. Such 3X3 optical switches are well known to be advantageous and desirable since they accommodate greater number of optical signals simultaneously for robust, high-bandwidth 
	
As per claim 2, BONNEAU discloses the device of claim 1, wherein each first switch of the plurality of first switches is coupled to a distinct set of photon sources (each first switch of the plurality of first switches is coupled to a distinct set of heralded single-photon sources, HSPSs, as shown; page 6, figure 3a).
As per claim 3, BONNEAU discloses the device of claim 2, including distinct sets of photon sources for the plurality of first switches, each set of photon sources for a corresponding first switch comprising a plurality of photon sources (each set of HSPSs for a corresponding first switch comprising two HSPSs, as shown; page 6, figure 3a).
As per claim 4, BONNEAU discloses the device of claim 1, wherein the photon sources are heralded single photon sources (heralded single-photon sources, HSPSs, as shown; abstract; page 6, figure 3a). 
As per claim 5, BONNEAU discloses the device of claim 2, including: for each photon source, circuitry to determine whether the photon source has emitted a photon (each HSPS is connected to logic circuit to determine whether the HSPS has emitted a photon according to heralding signals; page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2).
As per claim 6, BONNEAU discloses the device of claim 5, wherein the first configuration information is based on which photon source in the corresponding distinct set of photon sources has emitted a photon (the first configuration settings are based on heralding 
As per claim 7, BONNEAU discloses the device of claim 6, wherein: each first switch is configured to, when the corresponding distinct set of photon sources has emitted one or more photons, shift a photon to a predetermined channel of the plurality of first channels (each first switch is configured to shift a photon to a predetermined channel of the plurality of first channels when a corresponding distinct set of HSPSs has emitted one or more photons, as determined by the logic circuit; page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2).
As per claim 9, BONNEAU discloses the device of claim 1, wherein each first switch in the plurality of first switches comprises a Mach Zehnder interferometer, MZI, switch (each 2X2 switch is an MZl-type switch; page 5, section 3.1; page 6, figure 3a).
As per claim 11, BONNEAU discloses the device of claim 1, wherein each second switch in the plurality of second switches comprises a Mach Zehnder interferometer, MZI, switch (each 2X2 switch is an MZl-type switch; page 5, section 3.1; page 6, figure 3a).

As per claim 17, 30, BONNEAU discloses a method, comprising: at a device (method of producing photons with an on-demand single-photon MUX source device; page 1, abstract; page 6, figure 3a, section 3.2) comprising: a plurality of first switches, each first switch in the plurality of first switches including a plurality of first channels (a plurality of first switches, each being a 2X2 switch and so having a plurality of first channels; page 5, section 3.1; page 6, figure 3a, section 3.2); and a plurality of second switches, each second switch in the plurality of second switches including a plurality of second channels (a second plurality of switches, each being a 2X2 switch and so having plurality of second channels; page 5, section 3.1; page 6, figure 3a, 
However, BONNEAU discloses the use of 2X2 switch as discussed above, instead of plurality of first and second channels including three channels. On the other hand, the use of 

As per claim 18, BONNEAU discloses the method of claim 17, wherein: the device further includes a set of photon sources coupled with a respective first switch of the plurality of first switches (a set of heralded single-photon sources, HSPSs, coupled with a respective first switch of the plurality of first switches, as shown; page 6, figure 3a ); the method further includes, at each photon source in the set of photon sources, attempting to produce a heralded single-photon (at each HSPS in the set of HSPSs, attempting to produce a heralded single-photon; page 1, abstract; page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2); and the one or more photons in the plurality of first channels of the respective first switch comprise the heralded single-photons produced by the set of photon sources (the one or more photons in the plurality of first channels of the respective first switch comprise the heralded single-photons produced by the HSPSs; page 2, first paragraph; page 5, section 3.1; page 6, figure 3a, section 3.2).
As per claim 25, 31, BONNEAU discloses a device (an on-demand single-photon MUX source device; page 1, abstract; page 6, figure 3a, section 3.2), comprising: a plurality of first switches, each first switch in the plurality of first switches including a corresponding set of two or more first channels (a plurality of first switches, each being a 2X2 switch and so having a 
However, BONNEAU discloses the use of 2X2 switch as discussed above, instead of plurality of first channels including three channels. On the other hand, the use of three channels such as 3X3 switch is well known and common in the optical switching device art. Such 3X3 optical switches are well known to be advantageous and desirable since they accommodate greater number of optical signals simultaneously for robust, high-bandwidth optical signal 

As per claim 27, BONNEAU discloses the device of claim 25, wherein: the first channels are first switch input channels (the first channels are first switch input channels, as shown; page 6, figure 3a); each first switch of the plurality of first switches is coupled to two or more first switch output channels (each first switch of the plurality of first switches is coupled to two first switch output channels, as shown; page 6, figure 3a); the second channels are second switch input channels (the second channels are second switch input channels, as shown; page 6, figure 3a); each second switch of the plurality of second switches is coupled to two or more second switch output channels (each second switch of the plurality of second switches is coupled to two second switch output channels, as shown; page 6, figure 3a).
As per claim 28, BONNEAU discloses the device of claim 27, wherein two respective second switch input channels of each second switch are coupled to two different first switch output channels from two different first switches (two respective second switch input channels of each second switch are coupled to two different first switch output channels from two different first switches, as shown; page 6, figure 3a).

Claim 1, 14-17, 25-26, 29, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0207858 A1 to US Army Research Laboratory (hereinafter “Army”).



As per claim 14, ARMY discloses the device of claim 1, wherein the plurality of second switches is coupled with a plurality of sets of device output terminals and configured to select a respective set of device output terminals for outputting photons (the plurality of second switches SW9-SW12 is coupled with a plurality of sets of user output nodes 0-9 and configured to select a respective set of user output nodes 0-9 for outputting photons; abstract; figures 1, 19; paragraphs [0042-0044]).
As per claim 15, ARMY discloses the device of claim 14, wherein, for each second switch, a respective second channel is coupled to a respective device output terminal of a distinct set of device output terminals (for each second switch, a respective second channel is coupled to a respective user output node of a distinct set of user output nodes, as shown; abstract; figures 1, 19; paragraphs [0042-0044]).
As per claim 16, ARMY discloses the device of claim 14, wherein the plurality of first switches and the plurality of second switches are configured to provide, when photon-availability criteria are met, a photon to each device output terminal of the selected set of device output terminals (the plurality of first switches SW1-SW8 and plurality of second switches SW9-SW12 are configured to provide, when an entanglement request is satisfiable, a photon to each user output node of the selected set of user output nodes; abstract; figures 1, 19; paragraphs [0042-0044, 0049]).


As per claim 25, 31 ARMY discloses a device (a photonic switch network; abstract; figure 19; paragraph (0042]), comprising: a plurality of first switches, each first switch in the plurality of first switches including a corresponding set of two or more first channels (a plurality of first switches SW1-SW8, each first switch in the plurality of first switches SW1-SW8 including a plurality of first channels, as shown; figure 19; paragraph (0044]), wherein each first switch is configured to shift photons in the corresponding set of first channels by zero or more channels, based on first configuration information provided to the first switch (each first switch is configured to shift photons in the plurality of first channels by zero or more channels, based on first layer network configuration information; abstract; figures 1, 19; paragraphs (0042-0044]); and a plurality of second switches, each second switch of the plurality of second switches including a corresponding set of two or more second channels (a plurality of second switches SW9-SW12, each second switch in the plurality of second switches SW9-SW12 including a corresponding set of two second channels, as shown; figure 19; paragraph (0044]), wherein: each second switch is coupled, by the corresponding set of second channels, to outputs of two or more first switches (each second switch is coupled by the corresponding set of two second channels to outputs of two first switches; figure 19), each second switch is configured to shift photons in the corresponding set of second channels by zero or more channels, based on second configuration information provided to the second switch (each second switch is configured to shift photons in 
As per claim 26, ARMY discloses the device of claim 25, further including: a plurality of photon sources (a plurality of photon source inputs; figure 19; paragraphs (0042-0043]), wherein: the plurality of second switches have outputs that are coupled with a plurality of device output terminals (the plurality of second switches SW9-SW12 have outputs that are coupled with a plurality of user output nodes; abstract; figures 1, 19; paragraphs (0042-0044]); the plurality of first switches and the plurality of second switches are configured to shift n photons respectively generated by a subset of size n of the plurality of photon sources to a predetermined subset of the plurality of device output terminals based on configuration information that indicates the subset of photon sources that generated the n photons (the plurality of first switches SW1-SW8 and the plurality of second switches SW9-SW12 are configured to shift N photons respectively generated by a subset of size N of the plurality of photon source inputs, since they are 1-to-1, to a predetermined subset of the plurality of user output nodes based on network configuration information which maps a given photon source input to a given user output node, which would indicate which photon source inputs would need to generate photons; abstract; figures 1, 19; paragraphs (0042-0045, 0049]).

Claim 8, 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonneau in view of “Demonstration of Quantum Permutation Algorithm with a Single Photon Ququart” to Zhang et al. (hereinafter “Zhang”).
As per claim 8, BONNEAU discloses the device of claim 1. BONNEAU fails to disclose wherein shifting the photons in the plurality of first channels by zero or more channels includes cyclically permuting the photons in the plurality of first channels. ZHANG discloses wherein shifting the photons in the plurality of first channels by zero or more channels includes cyclically permuting the photons in the plurality of first channels (shifting photons in plurality of paths includes cyclically permuting the photons; page 1, paragraphs 1, 3-4; page 3, figures 2a-b, paragraph 2; page 4, paragraphs 1-4). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of BONNEAU, as taught by ZHANG, by including wherein shifting the photons in the plurality of first channels by zero or more channels includes cyclically permuting the photons in the plurality of first channels, in order to gain the advantages of using a mechanism of shifting the photons that is compatible with the quantum nature of the photons such that computationally useful channel shifting can be performed on the photons efficiently (ZHANG, page 1 ).
As per claim 10, BONNEAU discloses the device of claim 1. BONNEAU fails to disclose wherein shifting the photons in the plurality of second channels by zero or more channels includes cyclically permuting the photons in the plurality of second channels. ZHANG discloses wherein shifting the photons in the plurality of second channels by zero or more channels includes cyclically permuting the photons in the plurality of second channels (shifting photons in plurality of paths includes cyclically permuting the photons; page 1, paragraphs 1, 3-4; page 3, figures 2a-b, paragraph 2; page 4, paragraphs 1-4 ). It would have been obvious to one of ordinary skill in the art at the time the invention was made to have modified the device of BONNEAU, as taught by ZHANG, by including wherein shifting the photons in the plurality of second channels by zero or more channels includes cyclically permuting the photons in the plurality of second channels, in order to gain the advantages of using a mechanism of shifting the photons that is compatible with the quantum nature of the photons such that computationally useful channel shifting can be performed on the photons efficiently (ZHANG, page 1 ).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUNG H PAK whose telephone number is (571)272-2353.  The examiner can normally be reached on M-F: 7AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 571-272-2397.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SUNG H PAK/            Primary Examiner, Art Unit 2874